      Case: 1:19-cv-07556 Document #: 1 Filed: 11/15/19 Page 1 of 6 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
LABORERS’ PENSION FUND and              )
LABORERS’ WELFARE FUND OF THE           )
HEALTH AND WELFARE DEPARTMENT           )
OF THE CONSTRUCTION AND GENERAL )
LABORERS’ DISTRICT COUNCIL OF           )
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND, and            )
CATHERINE WENSKUS, Administrator of the )
Funds.                                  )
                                        )
                    Plaintiffs,         )
                                        )
       v.                               )                    Case No.
                                        )
ROBERT E. HUMMEL CONSTRUCTION           )
COMPANY, INC.,                          )
                                        )
                    Defendant.          )
                                         COMPLAINT
       Plaintiffs Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health and Welfare
Department of the Construction and General Laborers’ District Council of Chicago and Vicinity, The
Chicago Laborers’ District Council Retiree Health & Welfare Fund (the “Funds”), Plaintiff Catherine
Wenskus (“Wenskus”), Administrator of the Funds, by their undersigned attorneys, and for their
Complaint against Defendant Robert E. Hummel Construction Company, Inc., state as follows:
                                            COUNT I
                      (Failure To Pay Employee Benefit Contributions)
       1.      Jurisdiction is based on Sections 502(e)(1) and (2) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132(e)(1) and (2); Section 301(a)
of the Labor Management Relations Act (“LMRA”) of 1947 as amended, 29 U.S.C. §185(a); and
28 U.S.C. §1331.
       2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), and
28 U.S.C. §1391(a) and (b).
       3.      The Funds are multiemployer benefit plans within the meaning of Sections 3(3) and
3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). The Funds have offices, conduct business and
administer the plans within this District. Wenskus is the Administrator of the Funds, and has been
      Case: 1:19-cv-07556 Document #: 1 Filed: 11/15/19 Page 2 of 6 PageID #:1




duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer
contributions owed to the Funds and to the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of amounts
which have been or are required to be withheld from the wages of employees in payment of Union
dues for transmittal to the Construction and General Laborers’ District Council of Chicago (the
“Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within the meaning of
Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
       4.      Defendant Robert E. Hummel Construction Company, Inc. (hereinafter “The
Company”), is an Illinois corporation in good standing. The Company does business within this
District and is an Employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and
Section 301(a) of LMRA, 29 U.S.C. §185(a).
       5.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The
Union and the Company are parties to a collective bargaining agreement (“Agreement”). (A copy
of the “short form” Agreement entered into between the Union and the Company, which Agreement
adopts and incorporates a Master Agreement between the Union and various employer associations,
and also binds the Company to the Funds’ respective Agreements and Declarations of Trust, is
attached hereto as Exhibit A.)
       6.     The Funds have been duly authorized by the Construction and General Laborers’
District Council of Chicago and Vicinity Training Trust Fund (the “Training Fund”), the Midwest
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety Council
(the “Safety Fund”), the Laborers’ Employers’ Cooperation & Education Trust (“LECET”), [the
Contractors’ Association of Will and Grundy Counties (the “Will County Fund”), the Builders’
Association of Greater Chicago (“BAC”), the Illinois Road Builders Association (“IRBA”), the
Concrete Contractors’ Association of Greater Chicago (“CCA”), the Chicago Area Independent
Contractors Association (“CAICA”), the Illinois Small Pavers Association (“ISPA”). the
CDCNI/CAWCC Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), and the
CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District Council Labor


                                                2
       Case: 1:19-cv-07556 Document #: 1 Filed: 11/15/19 Page 3 of 6 PageID #:1




Management Committee Cooperative (“LDCMC”), to act as an agent in the collection of
contributions due to those funds.
       7.    The Agreement and the Funds’ respective Agreements and Declarations of Trust, the
Retiree Welfare Fund’s Agreement and Declaration of Trust, and the Training Fund Agreement and
Declaration of Trust obligate the Company to make contributions on behalf of its employees covered
by the Agreement for pension benefits, health and welfare benefits, for the training fund and to
submit monthly remittance reports in which the Company, inter alia, identifies the employees
covered under the Agreement and the amount of contributions to the Funds remitted on behalf of
each covered employee. Pursuant to the terms of the Agreement and Funds’ respective Agreements
and Declarations of Trust, the Retiree Welfare Fund Agreement and Declaration of Trust, and the
Training Fund Agreement and Declaration of Trust, contributions which are not submitted in a
timely fashion are assessed liquidated damages plus interest.
        8.    The Agreement, the Funds’ respective Agreements and Declarations of Trust, the
Retiree Welfare Fund’s Agreement and Declaration of Trust, and the Training Fund Agreement and
Declaration of Trust (collectively referred to as “Trust Agreements), obligate the Company to make
contributions on behalf of its employees covered by the Agreement for pension benefits, health and
welfare benefits, retiree health and welfare benefits and for the training fund, and to submit monthly
remittance reports in which the Company, inter alia, identifies the employees covered under the
Agreement and the amount of contributions to the Funds remitted on behalf of each covered
employee. Pursuant to the terms of the Trust Agreements contributions which are not submitted in
a timely fashion are assessed liquidated damages plus interest.
       9.      The Agreement further obligates the Company to procure, carry and maintain a surety
bond to guarantee payment of wages, Pension and Welfare contributions for the duration of the
Agreement.
       10.     Notwithstanding the obligations imposed by the Agreement, the Company has:
       (a)     failed to report contributions owed to plaintiff Laborers’ Pension Fund from
September 2019 to the present, and failed to pay contributions to said Fund from September 2019
to the present, thereby depriving the Laborers’ Pension Fund of contributions, income and
information needed to administer the Fund and jeopardizing the pension benefits of the participants

                                                  3
       Case: 1:19-cv-07556 Document #: 1 Filed: 11/15/19 Page 4 of 6 PageID #:1




and beneficiaries; and
       (b)     failed to report all contributions owed to Plaintiff Welfare Fund of the Health and
Welfare Department of the Construction and General Laborers’ District Council of Chicago and
Vicinity from September 2019 to the present, and the pay contributions due to said Fund from
September 2019 to the present, thereby depriving the Welfare Fund of contributions, income and
information needed to administer the Fund and jeopardizing the health and welfare benefits of the
participants and beneficiaries;
       (c)     failed to report and pay all contributions owed to Laborers’ Training Fund from
September 2019 to the present, thereby depriving the Laborers’ Training Fund of contributions,
income and information needed to administer the Fund and jeopardizing the Training Fund benefits
of the participants and beneficiaries;
       (d)     failed to report and pay all contributions owed to the Chicago Laborers’ District
Council Retiree Health & Welfare Fund from September 2019 to the present, thereby depriving the
Laborers’ Retiree Health & Welfare Fund of contributions, income and information needed to
administer the Fund and jeopardizing the Retiree Fund benefits of participants and beneficiaries.
       (e)     failed to maintain a surety bond to guarantee the payment of wages, Pension and
Welfare contributions, and;
       (f)     failed to pay past due penalties for report months beginning October 2016 to the
               present.
       11.     Despite demand duly made, the Company has not paid the required contributions or
other sums due.
       12.     All conditions precedent to requiring contributions and reports to the Funds have
been met.
       13.     The Company’s actions in failing to make timely reports and contributions violate
Section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C. §185.
       14.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), and the terms of the
Funds’ Trust Agreements, the Company is liable to the Funds for unpaid contributions and related
amounts, as well as interest and liquidated damages on the unpaid contributions, reasonable
attorneys’ fees and costs, and such other legal and equitable relief as the Court deems appropriate.


                                                 4
       Case: 1:19-cv-07556 Document #: 1 Filed: 11/15/19 Page 5 of 6 PageID #:1




       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against Defendant
Robert E. Hummel Construction Co., Inc., for the amounts of contributions owed to date together
with all accrued delinquencies after suit, interest, liquidated damages, attorneys’ fees and costs,
directing the Company to obtain and maintain a surety bond to guarantee payment of wages, Pension
and Welfare contributions as required by the Agreement, and an order directing Defendant to timely
submit reports and upon demand by Plaintiffs submit to an audit, and any other legal and equitable
relief as the Court deems appropriate.
                                             COUNT II
                                   (Failure To Pay Union Dues)
       15.     Plaintiff realleges paragraphs 1 through 9 of Count I.
       16.     Pursuant to the Agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers union
dues which have been deducted from the wages of covered employees.
       17.     Notwithstanding the obligations imposed by the Agreement, the Company has failed
to withhold and/or to report to and forward the union dues deducted or the Union dues that should
have been deducted from the wages of employees for the period from September 2019 to the present,
thereby depriving the Union of income.
       18.     Pursuant to the Agreement, the Company is liable to the Fund for the unpaid union
dues, as well as reasonable attorneys’ fees, as the Union’s collection agent, and costs, and such other
legal and equitable relief as the Court deems appropriate.
       19.     The Company’s actions have violated and are violating Section 301(a) of the LMRA,
29 U.S.C. § 185(a).
       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against
Defendant, Robert E. Hummel Construction Company, Inc., for the amount of the Union dues owed
to date together with all attorneys’ fees and costs, and any other legal and equitable relief as the
Court deems appropriate.




                                                  5
     Case: 1:19-cv-07556 Document #: 1 Filed: 11/15/19 Page 6 of 6 PageID #:1




                                            By: /s/Karen I. Engelhardt
                                               Attorneys for Plaintiffs

Karen I. Engelhardt
ALLISON, SLUTSKY & KENNEDY, P.C.
230 W. Monroe Street, Suite 2600
Chicago, Illinois 60606
(312) 364-9400

November 15, 2019




                                        6
